M A N D A T E
TO THE COUNTY COURT AT LAW of SAN PATRICIO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 26th day of
February, 2015, the cause upon appeal to revise or reverse your judgment between

Gumaro Rosales & Velma Rosales                                                 Appellant,
and All Occupants,
                                             v.
Green Tree Servicing LLC.                                                      Appellee.
CAUSE NO. 13-15-00032-CV                                                (Tr.Ct.No. 10372)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.           The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 26, 2015.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 12th day of May, 2015.




                                                  Dorian E. Ramirez, CLERK